Citation Nr: 1327708	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  13-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to January 2004 and from November 2007 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued ratings for posttraumatic stress disorder, bilateral knee strain, lumbar strain, and right wrist strain, as well as denying entitlement to TDIU.  In January 2012, the Veteran filed a timely notice of disagreement with the RO's denial of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not request a Board hearing on his April 2013 substantive appeal; however, in July 2013, the RO received a request for a videoconference Board hearing.   A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person." 38 C.F.R. § 20.700 (2012).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b)  (West 2002 & Supp. 2012).  As such, the claim must be remanded so that a Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for the next available videoconference hearing date.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


